Citation Nr: 0939741	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 10 
percent disabling. 

2.  Entitlement to a higher initial evaluation for 
radiculopathy of the right lower extremity, currently rated 
as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1983 to October 
1987.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

The Board observes that in the Veteran's Substantive Appeal, 
he essentially stated that his service connected disabilities 
interfered with his employment.  The Board construes this 
statement as an informal claim for a total disability rating 
based on individual unemployability due to service connected 
disabilities.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Veteran was afforded a VA examination in August 
2006 with respect to the disabilities on appeal.  However, as 
pointed out by the Veteran's representative in a September 
2009 informal hearing presentation, the examiner failed to 
address the criteria set forth in DeLuca v. Brown, 8 Vet.App. 
202 (1995).  While the examination report did provide range 
of motion findings, the report failed to indicate whether the 
Veteran experienced any additional functional loss due to 
weakened movement, excess fatigability, incoordination or 
flare-ups of pain; or any additional loss on repetitive 
motion testing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the 
Board must find that the examination is inadequate for rating 
purposes.  Accordingly, the Veteran should be afforded 
another VA examination to determine the current severity of 
his service-connected lumbar spine degenerative disc disease 
and radiculopathy of the right lower extremity.  

The Board is also of the opinion, since the case is being 
returned to afford the Veteran an additional VA examination, 
that he should be contacted to determine if he has received 
any treatment for his degenerative disc disease of the lumbar 
spine or for his radiculopathy of the right lower extremity 
since his VA examination in August 2006.  If so, those 
records should be obtained and associated with the claims 
file in order to ensure a complete record for appellate 
review.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his lumbar 
spine degenerative disc disease and 
radiculopathy of the right lower 
extremity since his August 2006 VA 
examination.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran.  

2.  The Veteran should be afforded an 
examination of lumbar spine degenerative 
disc disease and radiculopathy of the 
right lower extremity to ascertain the 
severity and manifestation of the 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail.  

The examiner is requested to specify 
whether the Veteran's degenerative disc 
disease has caused any incapacitating 
episodes, defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician, and if so, specify the 
duration of such episodes in the past 
year.  The examiner is also requested to 
specify whether the radiculopathy of the 
right lower extremity more nearly 
approximates mild, moderate or severe 
incomplete paralysis of the affected 
nerve.

In accordance with the guidance from the 
Court in DeLuca, the examination report 
should address any weakened movement of 
the lumbar spine and right lower 
extremity, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the Veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


